Citation Nr: 0336208	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-13 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of burns 
to the right hand.   

2.  Entitlement to an original compensable rating for 
residual burn scars of the left hand.  

3.  Entitlement to an original compensable rating for 
residuals of a laceration of the right little finger.  

4.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 1996 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  

By way of history, in March 1996, the RO denied the veteran's 
claims for service connection for burns to the left and right 
hands due to exposure to ionizing radiation, as well as 
service connection for a laceration of the right little 
finger with ligament, bone, and nerve damage.  In a March 
2001 decision, the Board remanded the veteran's claims to the 
RO for additional development.  

In a March 2002 rating decision, the RO granted service 
connection for residuals of a laceration of the right little 
finger, as well as residual burn scars of the left hand.  
Both disabilities were found to be noncompensable.  The 
veteran perfected an appeal as to the original noncompensable 
evaluations. 

The veteran failed to report for an October 2003 travel board 
hearing.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on his appeal.  


REMAND

VA is required to advise claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  The 
notice requirements of 38 U.S.C.A. § 5103(a) are not met 
unless VA can point to a specific document in the record.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not been provided with the specific notice required by 
38 U.S.C.A. § 5103(a) and Quartuccio.  

The veteran has not been provided with the specific notice 
required by 38 U.S.C.A. § 5103(a) and Quartuccio with respect 
to his claims for compensable ratings for a right little 
finger disability and burn scars of the left hand.  

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 and 38 C.F.R. § 4.118, Diagnostic Code 
7805 for disabilities of the fingers and skin, respectively.  

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities of the fingers under 38 C.F.R. 
§ 4.71a.  See 67 Fed. Reg. 48,784 (2002).  The changes became 
effective August 26, 2002.  38 C.F.R. § 4.71a (2003).  VA 
also issued new regulations for evaluating disabilities of 
the skin under 38 C.F.R. § 4.118.  See 67 Fed. Reg. 49,590 
(2002).  The changes became effective August 30, 2002.  The 
veteran has not been notified of the new changes in the 
regulations.  

In the March 2001 Board remand, the RO was requested to 
schedule the veteran for an examination and, in particular, 
have the examiner report whether the veteran had a burn 
disability of the hands, and if so, whether any identified 
disability was related to service.  The veteran was afforded 
a VA examination in November 2001, but the examiner did not 
report whether the veteran had a burn disability of the right 
hand.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  

The November 2001 examination report reflects apparent nerve 
and muscle disability of the right little finger, the 
severity of which, and the muscle and nerves affected, is not 
clearly identified.  

Where the Board makes a decision based on an examination 
report, which does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Accordingly, further appellate consideration will be deferred 
and the veteran's claims are REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with a VCAA notice letter concerning his 
claims.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent, and manifestations of any burn 
disability of the right and left hands, 
as well as residuals of a small right 
finger laceration.  The claims file must 
be made available to, and be reviewed by, 
the physician(s) designated to examine 
the veteran.  

With respect to burns of the hands, the 
report of examination should include a 
specific finding as to whether the 
veteran does or does not have residual 
disability due to burns of the right 
hand.  If a burn disability is 
identified, the physician should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the disability was caused or 
aggravated by disease or injury during 
the veteran's active military service.  
Furthermore, the physician should report 
the area (in square inches or 
centimeters) of any residual burn 
scarring on the right or left hands and 
any associated symptomatology.  The 
complete rational for all conclusions 
reached should be set forth.  

With respect to the right small finger, 
the report of examination should identify 
any ankylosis, and any affected 
peripheral nerve groups.  If a nerve is 
involved, the examiner should express an 
opinion as to whether there is complete 
or partial paralysis, neuritis, or 
neuralgia of the nerve.  If partial 
paralysis, neuritis or neuralgia is 
found, the examiner should report its 
severity.  The rational for all 
conclusions reached should be set forth.  

3.  The RO should then re-adjudicate the 
veteran's claim for service connection 
for residuals of a burn of the right 
hand, including the claim that the 
disability is due to ionizing radiation, 
and readjudicate the claims for 
compensable original evaluations for his 
right small finger and burn scars of the 
left hand, as well as entitlement to 10 
percent rating based on multiple, 
noncompensable, service-connected 
disabilities.  In doing so, the RO should 
consider the veteran's claims with 
respect to the old and new rating 
criteria for scars and finger 
disabilities.  

4.  If the benefits sought are denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case notifying them of all the 
pertinent laws and regulations used in 
the adjudication of the veteran's claims, 
to include the new and old criteria for 
evaluating finger disabilities and scars.  
The veteran and his representative should 
be given an opportunity to respond.  

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


